DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 16-30 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8 May 2019. It is noted, however, that applicant has not filed a certified copy of the CN201810437863.3 application as required by 37 CFR 1.55.
 
Specification
The disclosure is objected to because of the following informalities: 
The Abstract of the disclosure is objected to because it repeats text (“compact mechanical vapor recompression evaporator system”) which appears in the title of the application. The language of the Abstract should be clear and concise and should not repeat information given in the title. The abstract of the disclosure is objected to because its length exceeds 150 words.  Correction is required. See MPEP § 608.01(b)(I)(C).
On p. 10, lines 28-29 and p. 11, line 1, “baffle 346” appears to be a typographical error for “baffle 365” (p. 10, line 24). It is noted that 346 represents an exhaust gas inlet (e.g., p. 10, line 26).
On p. 12, lines 16 and 17, “the top plate 571” appears to be a typographical error for “the top plate 581.” See p. 12, lines 1-2.
On p. 15, lines 6, 7, and 14, “the top plate 381” appears to be a typographical error for “the top plate 581.”
Appropriate correction is required.

Claim Objections
Claims 16-17, 19, 22, and 27-28 are objected to because of the following informalities:  
Claim 16: In line 13, Applicant is respectfully advised to provide an “and” to link the text that follows to the previous “wherein,” (i.e., “for introducing air; and in the”), noting that the claim should read as a single sentence. Likewise, in line 15, Applicant is respectfully advised to provide an “and” in “and the filter chamber exhaust gas inlet is used.” In line 16, Applicant is respectfully advised to provide an “and” before the last of the three “wherein” clauses.
Claim 17: In line 10, Applicant is respectfully advised to provide an “and” in “with a filter chamber exhaust gas inlet, and the filter chamber exhaust gas inlet being used.”
Claim 19: Applicant is respectfully advised to precede line 4 with “and further comprising” or similar to improve grammar.
Claim 22: Applicant is respectfully advised to provide an “and” at the end of line 4.
Claim 27: Applicant is respectfully advised to provide an “and” at the end of line 2.
Claim 28: In line 5, Applicant is respectfully advised to amend “the supporting part being used for supporting the filter element; and” so the claim reads as a single sentence, and to separate the “wherein” clauses.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 21-24, 26, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17: In line 7, the claim recites, “a filter chamber air inlet,” and in line 10, the claim recites, “a filter chamber exhaust gas inlet.” However, the claim depends from claim 16, which recites, “a filter chamber air inlet” (line 12) and “a filter chamber exhaust gas inlet” (lines 14-15). It is unclear if the features of claim 17 are the same features of claim 16 since, if these features are the same, the appropriate article would be “the” rather than “a.” Furthermore, it is unclear what previous terms are referenced by “the air inlet and the exhaust gas inlet of the filter chamber” in line 12. For the purposes of examination only, and in view of Figs. 3 and 7 and the specification (e.g., p. 13, line 30; p. 15, line 17; p. 10, line 3), claim 17 will be interpreted as reciting an opposite or right filter chamber air inlet, and a rear filter chamber exhaust gas inlet to differentiate the above limitations.
Claims 18 and 19 are rejected because of their dependence from claim 17. It is noted that in claim 18, it is unclear whether “the filter chamber air inlet” of claim 17 or claim 16 is referenced.
Claim 21: The claim recites “the right air inlet” (line 4) and “the left exhaust gas inlet” (line 5). There is insufficient antecedent basis for these terms. For the purposes of examination only, these terms will be interpreted as “a right air inlet” and “a left exhaust gas inlet.”
Claims 22-24 are rejected because of their dependence from claim 21.
Claim 22: In line 5, the claim recites, “at least one gap” that is disposed between the top plate of the vapor chamber and the left sidewall of the filter chamber. However, claim 16 recites, “a gap” that is formed between one side of the top plate and one of the four sidewalls of the filter chamber (lines 9-10). It is unclear if the gap of claim 22 is also the gap of claim 16. For the purposes of examination only, these gaps will be interpreted as the same feature (e.g., “wherein the gap is disposed between the top plate of the vapor chamber and the left sidewall of the filter chamber”).
Claim 26: In line 3, the claim recites, “the left sidewall.” There is insufficient antecedent basis for this term. For the purposes of examination only, line 2 will be interpreted as reciting “the outer casing comprises a rear sidewall, and a left sidewall and a right sidewall.”
Claim 30: In lines 2 and 3, the claim recites, “the upper filter.” There is insufficient antecedent basis for this term. For the purposes of examination only, this term will be interpreted as “the upper filter element.”

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 16-30. The concept of an exhaust gas filter for a reflow oven comprising:
a filter chamber;
a filter element;
a vapor chamber, the vapor chamber being disposed under the filter element and the vapor chamber comprising a top plate;
wherein an upper transverse passage is formed between the top plate of the vapor chamber and the filter element, a gap is formed between one side of the top plate and one of the four sidewalls of the filter chamber, and the upper transverse passage is in fluid communication with the gap;
wherein an air inlet and an exhaust gas inlet of the filter chamber are disposed in such a way that both air and exhaust gas can enter the upper transverse passage through the gap (claim 16) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Inomata et al. (US 6,120,585), which discloses a flux removing means 7 (Fig. 2; col. 4, line 49) comprising filters 12 for filtering exhaust gas 14 (col. 5, lines 8, 10) from a reflows soldering device 1 (Fig. 1; col. 4, line 30) (i.e., an exhaust gas filter for a reflow oven; a filter chamber; a filter element), with an opens space disposed below each filter (i.e., vapor chambers). Inomata also teaches the mixing of ambient air and exhaust gas (col. 4, lines 6-9, 52, 54). However, Inomata does not suggest an analogous top plate, so Inomata also does not suggest an upper transverse passage formed between a top plate and a filter element into which air and exhaust gas can enter, or a gap to a side of a top plate. The skilled practitioner would not have found it obvious to modify Inomata to provide the claimed configuration, which would require a substantial redesign of the flux removing means. 
Claims 16-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from Patent Center. Status information for published applications may be obtained from Patent Center.  Status information for unpublished applications is available through Patent Center.  For more information about Patent Center, see https://patentcenter.uspto.gov/. Should you have questions on access to Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772